Exhibit 10.1
 
VOTING AND SUPPORT AGREEMENT
 
THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of October 12,
2009, by and among Sigma Designs, Inc., a corporation incorporated under the
laws of the State of California (“Purchaser”), and the undersigned shareholders
(each, a “Shareholder” and, collectively, the “Shareholders”) of CopperGate
Communications Ltd., an corporation incorporated under the laws of the State of
Israel (the “Company”). Except as otherwise provided herein, capitalized terms
that are used but not otherwise defined herein shall have the meaning assigned
to such terms in the Acquisition Agreement (as defined below).
 
RECITALS
 
A.           Contemporaneously with the execution of this Agreement, the
Company, Purchaser, and Carmel V.C. 2 Ltd. and Tamir Fishman Ventures Management
II Ltd. as the Holder Representatives and certain shareholders of the Company
listed on Exhibit A attached thereto have entered into an Acquisition Agreement
(the “Acquisition Agreement”), providing for, among other things, the
acquisition of all of the issued and outstanding share capital of the Company
including any and all securities convertible and/or exercisable into Company
Securities (as defined below), pursuant to which the Company will become a
wholly-owned subsidiary of Purchaser whether by way of a share purchase of all
of the issued and outstanding share capital of the Company or by way of a merger
of a wholly owned subsidiary of Purchaser (to be incorporated in Israel) with
the Company, at the Closing thereof or subsequent thereto.
 
B.           The Shareholders are the holders and beneficial owners of Company
Securities.
 
C.           In order to induce Purchaser to enter into the Acquisition
Agreement, each of the Shareholders, severally and not jointly, and solely in
its or his capacity as a shareholder, wish to enter into this Agreement.
 
                            NOW, THEREFORE, for good and valuable consideration,
the receipt, sufficiency and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.             Representations of Shareholders.     Each of the Shareholders
represents and warrants to Purchaser solely with respect to itself, severally
and not jointly, that:
 
(a) such Shareholder is the holder and beneficial owner of the Company Ordinary
Shares and/or the Company Ordinary A Shares and/or Company Preferred Shares
including Preferred A-1 Shares and/or Preferred A-3 Shares and/or Preferred B
Shares and/or Preferred C Shares set forth opposite such Shareholder’s name on
Section 3.05(e) of the Company Disclosure Schedule of the Acquisition Agreement
(such shares collectively referred to as “Company Securities”), free and clear
of all Liens and, except for this Agreement or as set forth or specifically
disclosed in the Acquisition Agreement (including the Company Disclosure
Schedule), there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which such Shareholder is a
party relating to the pledge, disposition or Voting (as defined below) of any
Company Securities and there are no Voting trusts or Voting agreements with
respect to such shares;
 
(b) such Shareholder does not beneficially own any Company Securities other than
as set forth in Section 3.05(e) of the Company Disclosure Schedule of the
Acquisition Agreement and, except as set forth or specifically disclosed in the
Acquisition Agreement (including the Company Disclosure Schedule), does not have
any options, warrants or other rights to acquire any additional shares of
capital stock of the Company or any security exercisable for or convertible into
shares of capital stock of the Company (other than upon conversion of any
Company Preferred Shares into Company Ordinary Shares);
 

--------------------------------------------------------------------------------


(c) such Shareholder has full power and authority and has taken all actions
necessary to enter into, execute and deliver this Agreement and to perform fully
such Shareholder’s obligations hereunder;
 
(d) this Agreement has been duly executed and delivered and constitutes the
legal, valid and binding obligation of such Shareholder enforceable against such
Shareholder in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in proceeding in equity or
at law); and
 
(e) the execution, delivery and performance of this Agreement by such
Shareholder does not, and the consummation by such Shareholder of the
transactions contemplated hereby will not (i) result in a conflict with or in a
breach of any provisions of the organizational documents of the Shareholder,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, or acceleration) under any contract, agreement,
instrument, commitment, arrangement or understanding with respect to the
Shareholder’s Company Securities, (iii) require any material consent,
authorization or approval of any person or (iv) violate or conflict with any
writ, injunction or decree applicable to the Shareholder or the Shareholder’s
Company Securities.
 
2.             Agreement to Vote; Proxy.    Each of the Shareholders hereby
agrees to vote such Shareholder’s Company Securities as follows at every meeting
of the shareholders of the Company and at every adjournment or postponement
thereof or at any written action of the shareholders or otherwise with respect
to any of the following matters:
 
(a) in favor of adoption and approval of the Acquisition Agreement and the
transactions contemplated thereby (the “Acquisition”), at every meeting of the
shareholders of the Company at which such matters are considered and at every
adjournment or postponement thereof, including but not limited to, if notified
by the Purchaser of its intent to consummate the Merger under Section 6.11 in
favor of the Merger and any other proposals subject to and consistent with the
provisions of the Acquisition Agreement in support of the Merger; and
 
(b) against any action or agreement (other than the Acquisition Agreement or the
actions and transactions contemplated thereby) that would result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company or such Shareholder under the Acquisition Agreement or that could
result in any of the conditions to the Company’s or the Selling Shareholders'
obligations under the Acquisition Agreement not being fulfilled; and
 
(c) except for the Acquisition or the Merger, against any Acquisition Proposal,
or merger, consolidation, business combination, reorganization,
recapitalization, liquidation or sale or transfer of any material assets of the
Company or its Subsidiaries.
 
Each of the Shareholders hereby delivers to Thinh Tran and Thomas E. Gay III an
irrevocable proxy (the “Company Proxy”) substantially in the form attached
hereto as Exhibit A, to Vote such Shareholder’s Company Securities, as set forth
above. The Proxies delivered by each of the Shareholders pursuant to this
Section 2 shall be irrevocable, to the fullest extent permissible by applicable
law, during the term of this Agreement. For purposes of this Agreement, “Vote”
or “Voting” includes voting in person or by proxy in favor of or against any
action, otherwise consenting or withholding consent in respect of any action or
taking other action in favor of or against any action.
 
3.             No Voting Trusts.    Each of the Shareholders agrees that they
will not, nor will they permit any entity under their control to, deposit any of
its Company Securities in a Voting trust or subject any of their Company
Securities to any arrangement with respect to the Voting of such shares in a
manner inconsistent with this Agreement or the Acquisition Agreement.
 

--------------------------------------------------------------------------------


4.             Reserved..
 
5.             Specific Performance.    The parties acknowledge that there may
be no adequate remedy at law for a breach of this Agreement and that money
damages may not be an appropriate remedy for breach of this Agreement.
Therefore, the parties agree that each party has the right to injunctive relief
and specific performance of this Agreement in the event of any breach hereof.
The remedies set forth in this Section 5 are cumulative and shall in no way
limit any other remedy any party hereto has at law, in equity or pursuant
hereto.
 
6.             Entire Agreement; Amendment; Waiver.    This Agreement (including
the exhibits hereto) contains the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Purchaser and the affected Shareholders, or in the case of a waiver, by the
party or parties against whom the waiver is to be effective. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.
 
7.             Notices.   All notices, requests and other communications
required or permitted under, or otherwise made in connection with, this
Agreement, shall be in writing and shall be deemed to have been duly given (a)
when delivered in person, (b) upon confirmation of receipt when transmitted by
facsimile transmission or by electronic mail (but, in the case of electronic
mail, only if followed by transmittal by national overnight courier or by hand
for delivery on the next Business Day), (c) upon receipt after dispatch by
registered or certified mail, postage prepaid or (d) on the next Business Day if
transmitted by national overnight courier (with confirmation of delivery), in
each case, addressed as follows:
 
if to Purchaser (or an affiliate thereof):


Sigma Designs, Inc.
1778 McCarthy Blvd.
Milpitas, CA  95035
Attention: Chief Executive Officer and Chief Financial Officer
Facsimile No.: 408.957.9740
 
with a copy (which shall not constitute notice) to:


Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, CA 94304-1114
Attention: James J. Masetti
Facsimile No.: 650.233.4545
E-mail:jim.masetti@pillsburylaw.com


And to:


Meitar Liquornik Geva & Leshem Brandwein
16 Abba Hillel Silver Road
Ramat Gan Israel 52506
Attention: David Chertok, Adv.
Facsimile No.: +972-3-610-3111
E-mail: dchertok@meitar.com



--------------------------------------------------------------------------------


If to a Shareholder, to the address set forth next to such shareholder’s
signature below.


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto in accordance with this
Section 8..
 
8.             Survival.    The representations and warranties of the parties
contained in this Agreement shall terminate upon termination of this Agreement.
 
9.             Miscellaneous.
 
(a) Governing Law And Venue. This agreement shall be governed and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles thereof.  The parties hereto agree that any Proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the Transactions shall be brought in the
competent courts (federal and state) in the State of New York, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such Proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such Proceeding
in any such court or that any such Proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such Proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 7 shall be deemed
effective service of process on such party. EACH PARTY HERETO IRREVOCABLY AND
ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION
WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY OR THEREBY, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.
 
(b) Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
(c) Assignment.  This Agreement shall not be assignable by operation of law or
otherwise; provided, however, that Purchaser may assign its right and
obligations hereunder to any Subsidiary of Purchaser. Any purported assignment
in violation of this Agreement is void.
 
(d) Counterparts.    This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
 
(e) Termination.    This Agreement shall terminate upon and have no further
force and effect after the earliest to occur of (i) the Closing; and (ii) the
termination of the Acquisition Agreement in accordance with its terms.
 
(f) Further Assurances.    Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or desirable to effectuate, carry out and comply
with all of the terms of this Agreement and the transactions contemplated
hereby.
 

--------------------------------------------------------------------------------


(g) Headings.    The heading references herein are for convenience purposes
only, and shall not be deemed to limit or affect any of the provisions hereof.
 
(h) Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer upon any person other than Purchaser, the Shareholders and
their respective successors and assigns, any rights or remedies under or by
reason of this Agreement. The representations and warranties in this Agreement
are the product of negotiations among the parties hereto and are for the sole
benefit of the parties hereto. In some instances, the representations and
warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto. Consequently, Persons other than the parties
hereto may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.
 
(i) Shareholder Capacity.  If the Shareholder is an officer or director of the
Company or any of its Subsidiaries, nothing in this Agreement shall be construed
as preventing or otherwise affecting any actions taken by the Shareholder in his
or her capacity as an officer or director of the Company or any of its
Subsidiaries or from fulfilling the obligations of such office (including the
performance of obligations required by the fiduciary obligations of such
Shareholder acting solely in his capacity as an officer or director).
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


       
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
and Support Agreement as of the date first written above.
 

  SIGMA DESIGNS, INC.          
 
By:
/s/ Thinh Q. Tran       Name: Thinh Q. Tran        Title: President and Chief
Executive Officer          

 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
and Support Agreement as of the date first written above.
 

 
Name of Shareholder:__________________________
 
By:________________________________________
Print Name:__________________________________
Title: ______________________
Address: _____________________________
____________________________________
Facsimile No.: _________________________
E-mail: _______________________________


 

--------------------------------------------------------------------------------




 
EXHIBIT A
 
FORM OF COMPANY PROXY
 
I/We, the undersigned, in my/our capacity as shareholder in CopperGate
Communications Ltd. (the “Company”), hereby appoint each of Thinh Tran and
Thomas E. Gay, III, or their designated representatives, to vote on my behalf
and in my name with respect to all the Company Securities held by me, as
follows:       
 
(a)   FOR any resolution, proposal, or other action with respect to the adoption
and approval of (i) the Acquisition Agreement dated as of October 12, 2009 by
and among Sigma Designs, Inc., the Company, certain shareholders of the Company
(including the undersigned) and Carmel V.C. 2 Ltd. and Tamir Fishman Ventures
Management II Ltd. as the Holder Representatives (the “Acquisition Agreement”)
and (ii) any resolution, proposal, or other action with respect to the approval
of the transactions contemplated by the Acquisition Agreement (the
“Acquisition”) or otherwise required in connection therewith or ancillary
thereto;
 
(b)   AGAINST any action or agreement (other than the Acquisition Agreement or
the actions and transactions contemplated thereby) that would result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of the Company or the undersigned under the Acquisition Agreement or that could
result in any of the conditions to the Company’s or the Selling Shareholders'
obligations under the Acquisition Agreement not being fulfilled;
 
(c)   except for the Acquisition or the Merger, AGAINST any resolution,
proposal, or other action with respect to any Acquisition Proposal, or merger,
consolidation, business combination, reorganization, recapitalization,
liquidation or sale or transfer of any material assets of the Company or its
Subsidiaries.
 
”Vote” means voting in person or by proxy in favor of or against any action,
otherwise consenting or withholding consent in respect of any action or taking
other action in favor of or against any action. This Proxy applies to any Vote
at any meeting of the shareholders of the Company, and any adjournment or
postponement thereof, at which the matters described above are considered.
Except as otherwise provided herein, capitalized terms that are used but not
otherwise defined herein shall have the meaning assigned to such terms in the
Acquisition Agreement (as defined below)
 
This Proxy is coupled with an interest, revokes all prior proxies granted by the
undersigned and is irrevocable until such time as the Voting and Support
Agreement (the “Voting and Support Agreement”), dated as of October 12, 2009, by
and among Sigma Designs, Inc. and certain shareholders of the Company (including
the undersigned), to which this Proxy is attached, terminates in accordance with
its terms, at which time this Proxy shall expire.
 
IN WITNESS WHEREOF, the undersigned has executed this PROXY as of the date
written below.

 

 
Dated October __, 2009
     
 ______________________________________
Name of Shareholder:
 
____________________________________
(Signature of Shareholder)



 